Citation Nr: 0942175	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
headaches, associated with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1985 to October 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2009 the Veteran testified before the 
undersigned at a travel board hearing at the RO.  A 
transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Following the certification of this appeal to the Board, 
though within the 30 day window following the June 2009 
supplemental statement of the case, the Veteran submitted a 
statement, with several pages delineating the Veteran's work 
schedule to include his taking of sick and annual leave, as 
well as a copy of his prescription.  The RO must consider 
this submission and issue a supplemental statement of the 
case.

Further, during the course of the Veteran's testimony, the 
Veteran testified to having undergone additional medical 
evaluations for his headaches.  The Board notes that the VA 
treatment reports in the record end in May 2007.  The Veteran 
testified that he receives no private care; therefore the 
Veteran's current VA treatment records must be obtained and 
added to the record.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  Further, in light of the 
Veteran's testimony, a more current VA examination to 
determine the current extent of his impairments should be 
conducted.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete record of all of 
the Veteran's treatment records from the 
Houston VA medical facility, dated from 
May 2007 to present.    

2. After the additional VA medical 
treatment records have been obtained or 
accounted for, afford the Veteran an 
appropriate examination for his migraine 
headaches.  In conjunction with the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place must be 
included in the report.  All indicated 
tests and studies and diagnostic 
procedures deemed necessary, should be 
conducted.  The examiner should review the 
results of any testing prior to completing 
the report.

	     a. With respect to the service-connected 
migraine headaches (at present rated under 
DC 8100, Migraine), the examiner should 
describe in detail all symptoms reasonably 
attributable to the service-connected 
disability and its current severity.  The 
examiner must record pertinent medical 
complaints, symptoms, and clinical findings.

b. The examiner should also indicate the 
effect the service-connected disability 
has, if any, on the Veteran's current 
level of occupation.  Specifically, the 
examiner should render an opinion as to 
whether this service-connected disability 
alone causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence. 

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case (SSOC), the RO must 
readjudicate the Veteran's claim.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC and provide an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


